DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This is in response to an amendment/response filed 3/1/2021.
No claim(s) has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-22 is/are currently pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments

Applicant’s amendment to the claims 6 and 7 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see pages 9-11, filed 3.1.2921, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. US 20190319686, Tang, “Cell search method and terminal device”, 8/1/2019, WIPO, WO 2019144417 and 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; User Equipment (UE) procedures in Idle mode and RRC Inactive state (Release 15)” (Presentation of Specification/Report to TSG: TS 38.304, Version 1.0.0 by Qualcomm), March 19-22, 2018, 3GPP, 3GPP TSG-RAN Meeting #79, Chennai, India, March 19 - 22, 2018, RP-180451.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 11, 12, 13, 14, 15, 16, 17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20190319686 (cited in Non-Final Rejection dated 6/25/2020) in view of Tang, “Cell search method and terminal device”, 8/1/2019, WIPO, WO 2019144417 (cited in Non-Final Rejection dated 6/25/2020, cited references are from English language translation) and in further view of 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; User Equipment (UE) procedures in Idle mode and RRC Inactive state (Release 15)” (Presentation of Specification/Report to TSG: TS 38.304, Version 1.0.0 by Qualcomm), March 19-22, 2018, 3GPP, 3GPP TSG-RAN Meeting #79, Chennai, India, March 19 - 22, 2018, RP-180451 (cited in Final Rejection dated 12/28/2020).

As to claim 1:
Chen et al. discloses:
A method performed by a terminal in a wireless communication system, the method comprising:
determining to initiate a cell reselection in a radio resource control (RRC) inactive state 
 (“High level cell reselection methods may be used for NR IDLE/INACTIVE UEs when performing cell reselection process. For example, reselection methods may include: intra-frequency reselection within a NR frequency is based on ranking of cells; inter-frequency reselection among different NR frequencies and inter-RAT-frequency reselection are both based on absolute priorities; frequency specific cell reselection parameters common to all neighboring cells on a frequency within the same RAT; a concept of neighbor cell lists and black cell lists; speed dependent cell reselection process; and a unified framework for both single-beam based and multi-beam based operations.”; Chen et al.; 0449)
(“In RAN2#94 meeting, the concept of “RAN controlled state” (also called as INACTIVE state in some papers—see, e.g., R2-165722, Discussion on new RRC state in NR, by Samsung) for NR has been discussed such that UEs in RAN controlled state should incur minimum signaling, minimize power consumption”; Chen et al.; 0161)
(where
“UEs” maps to “terminal”,
“High level cell reselection methods may be used for NR IDLE/INACTIVE UEs when performing cell reselection process. For example, reselection methods may include: intra-frequency reselection within a NR frequency is based on ranking of cells”/” INACTIVE state in some papers—see, e.g., R2-165722, Discussion on new RRC state” maps to “determining to initiate a cell reselection in a radio resource control (RRC) inactive state”, where “based on” maps to “determining to initiate”, “reselection” maps to “cell reselection”, “INACTIVE”/”INACTIVE...state...new RRC state” maps to “in a radio resource control (RRC) inactive state”

searching for a suitable cell for a normal service, wherein the suitable cell satisfies a first condition associated with a cell quality and a second condition associated with a service provider of a cell
(“Herein, the term “suitable cell” generally refers to a cell on which a UE may camp on to obtain normal service. The cell may need to fulfil one or more of the following requirements: the cell is part of either the selected PLMN, or the registered PLMN, or a PLMN of the Equivalent PLMN list; the cell is not barred; the cell is part of at least one non-forbidden tracking area; the cell is not on the UE's blacklist; the cell provides a minimum radio quality as determined by the cell selection/reselection criteria discussed in reference to FIGS. 70-79.”; Chen et al.; 0412)
(“The example method of FIG. 70 continues on in FIG. 71. In step 3 of FIG. 71, Cell 1 is not considered a suitable cell.”; Chen et al.; 0443)
(“In step 5, Cell 3 is considered a suitable cell. After acquiring the Minimum SI and performing cell selection measurements, the UE determines if Cell 3 is a suitable cell. The methods described in step three to determine if the cell is a suitable cell may be applied in this step. For illustrative purposes, we assume Cell 3 is a suitable cell.”; Chen et al.; 0445)

“In step 3 of FIG. 71, Cell 1 is not considered a suitable cell”/” In step 5, Cell 3 is considered a suitable cell” maps to “searching for a suitable cell”
““suitable cell” generally refers to a cell on which a UE may camp on to obtain normal service” maps to “for a normal service”,
“The cell may need to fulfil one or more of the following requirements: the cell is part of either the selected PLMN, or the registered PLMN, or a PLMN of the Equivalent PLMN list; ...; the cell provides a minimum radio quality as determined by the cell selection/reselection criteria” maps to “satisfies a first condition associated with a cell quality and a second condition associated with a service provider of a cell”, where “cell provides a minimum radio quality” maps to “first condition associated with a cell quality”, where “minimum” maps to “first condition”, “cell...radio quality” maps to “cell quality”, “cell is part of either the selected PLMN, or the registered PLMN, or a PLMN of the Equivalent PLMN list” maps to “second condition associated with a service provider of a cell”, where “part”/”registered”/”Equivalent” maps to “second condition”, “cell is part...PLMN” maps to “service provider of a cell”

if the suitable cell is identified, camping on the suitable cell; and
(“In step 6, the UE selects Cell as the serving cell. The UE selects Cell 3 as the serving cell and camps on the cell.”; Chen et al.; 0446)
(where
“if the suitable cell is identified, camping on the suitable cell; and”, where “considered a suitable cell” maps to “if the suitable is identified”, where “Cell 3” maps to “identified”, “considered a suitable cell”/”camps on the cell” maps to “camping on the suitable cell”

Chen et al. teaches performing reselection in an inactive state based on conditions, teaches searching for a suitable cell to camp on based on quality and PLMN.

Chen et al. as described above does not explicitly teach:
if the suitable cell is not identified, camping on an acceptable cell for a limited service in the RRC inactive state, wherein the acceptable cell satisfies the first condition

However, Tang further teaches an suitable/acceptable/camping/inactive capability which includes:
if the suitable cell is not identified, camping on an acceptable cell for a limited service in the RRC inactive state
(“When the cell signal is not good, the UE in the INACTIVE state may not find a suitable cell camping, and the UE may enter any cell search state, and may select an acceptable cell camp.”; Tang; p.6, 7 para. from bottom)
(“Acceptable cell: Limited service (emergency call) is available.”; Tang; p.7, line 7)
(where
“may not find a suitable cell” maps to “if the suitable cell is not identified”,
“may select an acceptable cell camp” maps to “camping on an acceptable cell”,
“Acceptable cell: Limited service (emergency call) is available” maps to “for a limited service”,
“in the INACTIVE state” maps to “in the RRC inactive state”,

Tang teaches that a UE in the INACTIVE state may not find a suitable cell for camping on and instead may select an acceptable cell to camp on.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the suitable/acceptable/camping/inactive capability of Tang into Chen et al. By modifying the processing of Chen et al. to include the suitable/acceptable/camping/inactive capability as taught by the processing of 

However, 3GPP further teaches an acceptable/quality capability which includes:
...., wherein the acceptable cell satisfies the first condition
(“acceptable cell...The cell selection criteria are fulfilled, see subclause 5.2.3.2”; 3GPP; p.13)
(“cell selection criterion S in normal coverage is fulfilled when...Squal >0...Squal...Cell selection quality value (db)”; 3GPP; pp. 15-16)
(where
“Squal > 0” maps to “satisfies the first condition”

3GPP teaches an acceptable cell is determined based on a quality condition.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the acceptable/quality capability of 3GPP into Chen et al. By modifying the processing of Chen et al. to include the acceptable/quality capability as taught by the processing of 3GPP, the benefits of reduced power (3GPP; p. 23) are achieved.

As to claim 2:

wherein the first condition is that the cell quality is greater than or equal to a predetermined value, and the second condition is that the service provider of the cell is same as a service provider with which the terminal is registered.
(“Herein, the term “acceptable cell” generally refers to a cell on which an IDLE UE may camp to obtain limited service (originate emergency calls and receive ETWS and CMAS notifications). Such a cell shall fulfil the following requirements, which is the minimum set of requirements to initiate an emergency call and to receive ETWS and CMAS notification in a NR network. The cell is not barred. Minimum radio quality as determined by the cell selection/reselection criteria discussed in reference to FIGS. 70-79.”; Chen et al.; 0411)
(“Herein, the term “suitable cell” generally refers to a cell on which a UE may camp on to obtain normal service. The cell may need to fulfil one or more of the following requirements: the cell is part of either the selected PLMN, or the registered PLMN, or a PLMN of the Equivalent PLMN list; the cell is not barred; the cell is part of at least one non-forbidden tracking area; the cell is not on the UE's blacklist; the cell provides a minimum radio quality as determined by the cell selection/reselection criteria discussed in reference to FIGS. 70-79”; Chen et al.; 0412)

As to claim 3:
Chen et al. as described above does not explicitly teach:
while camping on the acceptable cell in the RRC inactive state, starting a timer and discovering for the suitable cell; and
if the suitable cell is not identified until the timer expires, changing a state of the terminal to an RRC idle state

However, Tang further teaches a camping capability which includes:
while camping on the acceptable cell in the RRC inactive state, starting a timer and discovering for the suitable cell; and
 (“In the embodiment of the present invention, when the terminal device in the INACTIVE state searches for an acceptable cell and/or the suitable cell by entering an arbitrary cell search state when no suitable cell camping is searched, the existing protocol framework can be applied as much as possible. , increase the scalability.
Further, the UE behavior can be ensured to be controllable by clarifying the UE status and the UE context information.
In some possible implementations, the method further includes:
When the terminal device searches for the acceptable cell, it camps on the acceptable cell and continues to search for the suitable cell.
In some possible implementations, the method further includes:
When the terminal device enters an arbitrary cell search state, the first timer is started;

(where
“camps on the acceptable cell”/”in the INACTIVE state” maps to “while camping on the second cell in the RRC Inactive state”, where “acceptable cell” maps to “second cell”, “INACTIVE state” maps to “RRC Inactive state”,
“the first timer is started” maps to “starting a timer”,
“search for the suitable cell” maps to “discovering the first cell”, where “search” maps to “discovering”, “suitable cell” maps to “the first cell”,

if the suitable cell is not identified until the timer expires, changing a state of the terminal to an RRC idle state
 (where
“the first timer expires and the suitable cell is not searched, the terminal device enters an idle state” maps to “if the first cell is not discovered until the timer expires, changing a state of the terminal to a radio resource control idle state (RRC Idle state)”, where “not searched” maps to “not discovered”, “enters and idle state” maps to “changing state...to a radio resource control idle state (RRC Idle state)”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the camping 

As to claim 4:
Chen et al. as described above does not explicitly teach:
if the suitable cell is identified before the timer expires, the method further comprises:
camping on the suitable cell; and
stopping the timer.

However, Tang further teaches a camping capability which includes:
wherein, if the first cell is discovered before the timer expires, the method further comprises:
camping on the first cell; and
stopping the timer.
(“When the first timer does not time out, and the suitable cell is searched, the terminal device stops the first timer and camps on the suitable cell.”; Tang; p.4)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the camping 

As to claim 5:
Chen et al. discloses:
		...
when a quality value of one of the plurality of neighboring cells is greater than or equal to a predetermined value, or
		...
	(“In phase 2, the evaluation process is to select the best suitable cell from the perspective of radio conditions. Radio conditions of non-serving cells are also determined by measuring the RSRP and RSRQ level, such as Qrxlevmeas and Qqualmeas value. A UE shall not consider any black listed cells as candidates for cell reselection. When evaluating Qrxlevmeas and Qqualmeas of non-serving cells for reselection purposes, the UE shall use parameters provided by the serving cell. A UE has camped on the current serving cell for at least a time duration TNR_minResel, before the UE evaluate other measured cell's radio quality. When a UE evaluates radio quality of a new cell on a same frequency of the serving cell or equal priority of different NR frequencies, a cell ranking algorithm may be used. When a UE evaluates radio quality of a new cell on a higher priority NR frequency or inter-RAT frequency, the cell may be reselected if 

As to claim 6:
Chen et al. discloses:
wherein the changing of the state of the terminal comprises: identifying that the terminal needs to transmit an emergency call ...in the RRC inactive state
(“With the introduction of the New state, it is possible that the main state for energy saving in NR would be the New state, while the IDLE mode could be used as an intermediate state before a suitable cell is found. Entering the NR IDLE mode by the UE would be performed mainly for initial network access and fault management, e.g., upon UE power on/off; Detach; Attach reject; no recovery from Radio Link Failure or any other error scenarios under the limited 
(where
“it is possible that the main state for energy saving in NR would be the New state, while the IDLE mode could be used as an intermediate state before a suitable cell is found. Entering the NR IDLE mode by the UE would be performed mainly for initial network access and fault management, e.g., upon UE power on/off; Detach; Attach reject; no recovery from Radio Link Failure or any other error scenarios under the limited service (e.g., only emergency calls” maps to “wherein the changing of the state of the terminal comprises: identifying that the terminal needs to transmit an emergency call ...in the RRC inactive state”, where “Entering the NR IDLE mode” maps to “changing the state”, “emergency calls” maps to “transmit an emergency call”, “New state” maps to “RRC inactive state”)

Chen et al. as described above does not explicitly teach:
while camping on the acceptable cell

However, Tang further teaches an acceptable cell capability which includes:
while camping on the acceptable cell
(“When the cell signal is not good, the UE in the INACTIVE state may not find a suitable cell camping, and the UE may enter any cell search state, and may select an acceptable cell camp.”; Tang; p.6, 7 para. from bottom)


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the acceptable capability of Tang into Chen et al. By modifying the processing of Chen et al. to include the acceptable capability as taught by the processing of Tang, the benefits of improved connectivity (Chen et al.; 0078) with improved status knowledge (Tang; Abstract) are achieved.

As to claim 7:
Chen et al. discloses:
wherein the changing of the state of the terminal comprises: identifying that the terminal receives an earthquake and tsunami warning system (ETWS) or commercial mobile alert system (CMAS) notification ...the RRC inactive state
(“With the introduction of the New state, it is possible that the main state for energy saving in NR would be the New state, while the IDLE mode could be used as an intermediate state before a suitable cell is found. Entering the NR IDLE mode by the UE would be performed mainly for initial network access and fault management, e.g., upon UE power on/off; Detach; Attach reject; no recovery from Radio Link Failure or any other error scenarios under the limited service (e.g., only emergency calls would be possible and possibility to receive warning notifications); etc”; Chen et al.; 0398)

(where
“it is possible that the main state for energy saving in NR would be the New state, while the IDLE mode could be used as an intermediate state before a suitable cell is found. Entering the NR IDLE mode by the UE would be performed mainly for initial network access and fault management, e.g., upon UE power on/off; Detach; Attach reject; no recovery from Radio Link Failure or any other error scenarios under the limited service (e.g., ... and possibility to receive warning notifications”/” receive ETWS and CMAS notifications” maps to “wherein the changing of the state of the terminal comprises: identifying that the terminal receives an earthquake and tsunami warning system (ETWS) or commercial mobile alert system (CMAS) notification ...the RRC inactive state”, where “Entering the NR IDLE mode” maps to “changing the state”, “receive warning notifications”/”receive ETWS and CMAS” maps to “receives an earthquake and tsunami warning system (ETWS) or commercial mobile alert system (CMAS) notification”, “New state” maps to “RRC inactive state”, where the teaching of “ETWS”/”CMAS” in “NR IDLE mode” is considered as occurring after “Entering the NR IDLE mode” when the “UE” was in the “new state”

Chen et al. as described above does not explicitly teach:
while camping on the acceptable cell

However, Tang further teaches an acceptable cell capability which includes:
while camping on the acceptable cell
(“When the cell signal is not good, the UE in the INACTIVE state may not find a suitable cell camping, and the UE may enter any cell search state, and may select an acceptable cell camp.”; Tang; p.6, 7 para. from bottom)
(“Acceptable cell: Limited service (emergency call) is available.”; Tang; p.7, line 7)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the acceptable capability of Tang into Chen et al. By modifying the processing of Chen et al. to include the acceptable capability as taught by the processing of Tang, the benefits of improved connectivity (Chen et al.; 0078) with improved status knowledge (Tang; Abstract) are achieved.

As to claim 11:
Chen et al. discloses:
A terminal in a wireless communication system,
at least one transceiver; and
at least one processor configured to:
determine to initiate a cell reselection in a radio resource control (RRC) inactive state
 (“High level cell reselection methods may be used for NR IDLE/INACTIVE UEs when performing cell reselection process. For example, reselection methods may include: intra-frequency reselection within a NR frequency is based on ranking of cells; inter-frequency reselection among different NR frequencies and inter-RAT-frequency reselection are both based on absolute priorities; frequency specific cell reselection parameters common to all neighboring cells on a frequency within the same RAT; a concept of neighbor cell lists and black cell lists; speed dependent cell reselection process; and a unified framework for both single-beam based and multi-beam based operations.”; Chen et al.; 0449)
(“In RAN2#94 meeting, the concept of “RAN controlled state” (also called as INACTIVE state in some papers—see, e.g., R2-165722, Discussion on new RRC state in NR, by Samsung) for NR has been discussed such that UEs in RAN controlled state should incur minimum signaling, minimize power consumption”; Chen et al.; 0161)
(where
“UEs” maps to “terminal”,
“High level cell reselection methods may be used for NR IDLE/INACTIVE UEs when performing cell reselection process. For example, reselection methods may include: intra-frequency reselection within a NR frequency is based on ranking of cells”/” INACTIVE state in some papers—see, e.g., R2-165722, “determining to initiate a cell reselection in a radio resource control (RRC) inactive state”, where “based on” maps to “determining to initiate”, “reselection” maps to “cell reselection”, “INACTIVE”/”INACTIVE...state...new RRC state” maps to “in a radio resource control (RRC) inactive state”

search for a suitable cell for a normal service, wherein the suitable cell satisfies a first condition associated with a cell quality and a second condition associated with a service provider of a cell:
 (“Herein, the term “suitable cell” generally refers to a cell on which a UE may camp on to obtain normal service. The cell may need to fulfil one or more of the following requirements: the cell is part of either the selected PLMN, or the registered PLMN, or a PLMN of the Equivalent PLMN list; the cell is not barred; the cell is part of at least one non-forbidden tracking area; the cell is not on the UE's blacklist; the cell provides a minimum radio quality as determined by the cell selection/reselection criteria discussed in reference to FIGS. 70-79.”; Chen et al.; 0412)
(“The example method of FIG. 70 continues on in FIG. 71. In step 3 of FIG. 71, Cell 1 is not considered a suitable cell.”; Chen et al.; 0443)
(“In step 5, Cell 3 is considered a suitable cell. After acquiring the Minimum SI and performing cell selection measurements, the UE determines if Cell 3 is a suitable cell. The methods described in step three to determine if the 
(where
“In step 3 of FIG. 71, Cell 1 is not considered a suitable cell”/” In step 5, Cell 3 is considered a suitable cell” maps to “searching for a suitable cell”
““suitable cell” generally refers to a cell on which a UE may camp on to obtain normal service” maps to “for a normal service”,
“The cell may need to fulfil one or more of the following requirements: the cell is part of either the selected PLMN, or the registered PLMN, or a PLMN of the Equivalent PLMN list; ...; the cell provides a minimum radio quality as determined by the cell selection/reselection criteria” maps to “satisfies a first condition associated with a cell quality and a second condition associated with a service provider of a cell”, where “cell provides a minimum radio quality” maps to “first condition associated with a cell quality”, where “minimum” maps to “first condition”, “cell...radio quality” maps to “cell quality”, “cell is part of either the selected PLMN, or the registered PLMN, or a PLMN of the Equivalent PLMN list” maps to “second condition associated with a service provider of a cell”, where “part”/”registered”/”Equivalent” maps to “second condition”, “cell is part...PLMN” maps to “service provider of a cell”

if the suitable cell is identified, camping on the suitable cell; and
(“In step 6, the UE selects Cell as the serving cell. The UE selects Cell 3 as the serving cell and camps on the cell.”; Chen et al.; 0446)

“In step 5, Cell 3 is considered a suitable cell. After acquiring the Minimum SI and performing cell selection measurements, the UE determines if Cell 3 is a suitable cell. The methods described in step three to determine if the cell is a suitable cell may be applied in this step. For illustrative purposes, we assume Cell 3 is a suitable cell”/” In step 6, the UE selects Cell as the serving cell. The UE selects Cell 3 as the serving cell and camps on the cell” maps to “if the suitable cell is identified, camping on the suitable cell; and”, where “considered a suitable cell” maps to “if the suitable is identified”, where “Cell 3” maps to “identified”, “considered a suitable cell”/”camps on the cell” maps to “camping on the suitable cell”

Chen et al. teaches performing reselection in an inactive state based on conditions, teaches searching for a suitable cell to camp on based on quality and PLMN.

Chen et al. as described above does not explicitly teach:
if the suitable cell is not identified, camping on an acceptable cell for a limited service in the RRC inactive state, wherein the acceptable cell satisfies the first condition

However, Tang further teaches an suitable/acceptable/camping/inactive capability which includes:
if the suitable cell is not identified, camping on an acceptable cell for a limited service in the RRC inactive state
(“When the cell signal is not good, the UE in the INACTIVE state may not find a suitable cell camping, and the UE may enter any cell search state, and may select an acceptable cell camp.”; Tang; p.6, 7 para. from bottom)
(“Acceptable cell: Limited service (emergency call) is available.”; Tang; p.7, line 7)
(where
“may not find a suitable cell” maps to “if the suitable cell is not identified”,
“may select an acceptable cell camp” maps to “camping on an acceptable cell”,
“Acceptable cell: Limited service (emergency call) is available” maps to “for a limited service”,
“in the INACTIVE state” maps to “in the RRC inactive state”,

Tang teaches that a UE in the INACTIVE state may not find a suitable cell for camping on and instead may select an acceptable cell to camp on.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the suitable/acceptable/camping/inactive capability of Tang into Chen et al. By modifying the processing of Chen et al. to include the suitable/acceptable/camping/inactive capability as taught by the processing of 

However, 3GPP further teaches an acceptable/quality capability which includes:
...., wherein the acceptable cell satisfies the first condition
(“acceptable cell...The cell selection criteria are fulfilled, see subclause 5.2.3.2”; 3GPP; p.13)
(“cell selection criterion S in normal coverage is fulfilled when...Squal >0...Squal...Cell selection quality value (db)”; 3GPP; pp. 15-16)
(where
“Squal > 0” maps to “satisfies the first condition”

3GPP teaches an acceptable cell is determined based on a quality condition.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the acceptable/quality capability of 3GPP into Chen et al. By modifying the processing of Chen et al. to include the acceptable/quality capability as taught by the processing of 3GPP, the benefits of reduced power (3GPP; p. 23) are achieved.

As to claim 12:

wherein the first condition is that the cell quality is greater than or equal to a predetermined value, and the second condition is that the service provider of the cell is same as a service provider with which the terminal is registered.
(“Herein, the term “acceptable cell” generally refers to a cell on which an IDLE UE may camp to obtain limited service (originate emergency calls and receive ETWS and CMAS notifications). Such a cell shall fulfil the following requirements, which is the minimum set of requirements to initiate an emergency call and to receive ETWS and CMAS notification in a NR network. The cell is not barred. Minimum radio quality as determined by the cell selection/reselection criteria discussed in reference to FIGS. 70-79.”; Chen et al.; 0411)
(“Herein, the term “suitable cell” generally refers to a cell on which a UE may camp on to obtain normal service. The cell may need to fulfil one or more of the following requirements: the cell is part of either the selected PLMN, or the registered PLMN, or a PLMN of the Equivalent PLMN list; the cell is not barred; the cell is part of at least one non-forbidden tracking area; the cell is not on the UE's blacklist; the cell provides a minimum radio quality as determined by the cell selection/reselection criteria discussed in reference to FIGS. 70-79”; Chen et al.; 0412)

As to claim 13:
Chen et al. as described above does not explicitly teach:
while camping on the acceptable cell in the RRC inactive state, starting a timer and discovering for the suitable cell; and
if the suitable cell is not identified until the timer expires, changing a state of the terminal to an RRC idle state

However, Tang further teaches a camping capability which includes:
while camping on the acceptable cell in the RRC inactive state, starting a timer and discovering for the suitable cell; and
 (“In the embodiment of the present invention, when the terminal device in the INACTIVE state searches for an acceptable cell and/or the suitable cell by entering an arbitrary cell search state when no suitable cell camping is searched, the existing protocol framework can be applied as much as possible. , increase the scalability.
Further, the UE behavior can be ensured to be controllable by clarifying the UE status and the UE context information.
In some possible implementations, the method further includes:
When the terminal device searches for the acceptable cell, it camps on the acceptable cell and continues to search for the suitable cell.
In some possible implementations, the method further includes:
When the terminal device enters an arbitrary cell search state, the first timer is started;

(where
“camps on the acceptable cell”/”in the INACTIVE state” maps to “while camping on the second cell in the RRC Inactive state”, where “acceptable cell” maps to “second cell”, “INACTIVE state” maps to “RRC Inactive state”,
“the first timer is started” maps to “starting a timer”,
“search for the suitable cell” maps to “discovering the first cell”, where “search” maps to “discovering”, “suitable cell” maps to “the first cell”,

if the suitable cell is not identified until the timer expires, changing a state of the terminal to an RRC idle state
 (where
“the first timer expires and the suitable cell is not searched, the terminal device enters an idle state” maps to “if the first cell is not discovered until the timer expires, changing a state of the terminal to a radio resource control idle state (RRC Idle state)”, where “not searched” maps to “not discovered”, “enters and idle state” maps to “changing state...to a radio resource control idle state (RRC Idle state)”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the camping 

As to claim 14:
Chen et al. as described above does not explicitly teach:
if the suitable cell is identified before the timer expires, the method further comprises:
camping on the suitable cell; and
stopping the timer.

However, Tang further teaches a camping capability which includes:
wherein, if the first cell is discovered before the timer expires, the method further comprises:
camping on the first cell; and
stopping the timer.
(“When the first timer does not time out, and the suitable cell is searched, the terminal device stops the first timer and camps on the suitable cell.”; Tang; p.4)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the camping 

As to claim 15:
Chen et al. discloses:
		...
when a quality value of one of the plurality of neighboring cells is greater than or equal to a predetermined value, or
		...
	(“In phase 2, the evaluation process is to select the best suitable cell from the perspective of radio conditions. Radio conditions of non-serving cells are also determined by measuring the RSRP and RSRQ level, such as Qrxlevmeas and Qqualmeas value. A UE shall not consider any black listed cells as candidates for cell reselection. When evaluating Qrxlevmeas and Qqualmeas of non-serving cells for reselection purposes, the UE shall use parameters provided by the serving cell. A UE has camped on the current serving cell for at least a time duration TNR_minResel, before the UE evaluate other measured cell's radio quality. When a UE evaluates radio quality of a new cell on a same frequency of the serving cell or equal priority of different NR frequencies, a cell ranking algorithm may be used. When a UE evaluates radio quality of a new cell on a higher priority NR frequency or inter-RAT frequency, the cell may be reselected if 

As to claim 16:
Chen et al. discloses:
wherein the changing of the state of the terminal comprises: identifying that the terminal needs to transmit an emergency call ...in the RRC inactive state
(“With the introduction of the New state, it is possible that the main state for energy saving in NR would be the New state, while the IDLE mode could be used as an intermediate state before a suitable cell is found. Entering the NR IDLE mode by the UE would be performed mainly for initial network access and fault management, e.g., upon UE power on/off; Detach; Attach reject; no recovery from Radio Link Failure or any other error scenarios under the limited 
(where
“it is possible that the main state for energy saving in NR would be the New state, while the IDLE mode could be used as an intermediate state before a suitable cell is found. Entering the NR IDLE mode by the UE would be performed mainly for initial network access and fault management, e.g., upon UE power on/off; Detach; Attach reject; no recovery from Radio Link Failure or any other error scenarios under the limited service (e.g., only emergency calls” maps to “wherein the changing of the state of the terminal comprises: identifying that the terminal needs to transmit an emergency call ...in the RRC inactive state”, where “Entering the NR IDLE mode” maps to “changing the state”, “emergency calls” maps to “transmit an emergency call”, “New state” maps to “RRC inactive state”)

Chen et al. as described above does not explicitly teach:
while camping on the acceptable cell

However, Tang further teaches an acceptable cell capability which includes:
while camping on the acceptable cell
(“When the cell signal is not good, the UE in the INACTIVE state may not find a suitable cell camping, and the UE may enter any cell search state, and may select an acceptable cell camp.”; Tang; p.6, 7 para. from bottom)


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the acceptable capability of Tang into Chen et al. By modifying the processing of Chen et al. to include the acceptable capability as taught by the processing of Tang, the benefits of improved connectivity (Chen et al.; 0078) with improved status knowledge (Tang; Abstract) are achieved.

As to claim 17:
Chen et al. discloses:
wherein the changing of the state of the terminal comprises: identifying that the terminal receives an earthquake and tsunami warning system (ETWS) or commercial mobile alert system (CMAS) notification ...the RRC inactive state
(“With the introduction of the New state, it is possible that the main state for energy saving in NR would be the New state, while the IDLE mode could be used as an intermediate state before a suitable cell is found. Entering the NR IDLE mode by the UE would be performed mainly for initial network access and fault management, e.g., upon UE power on/off; Detach; Attach reject; no recovery from Radio Link Failure or any other error scenarios under the limited service (e.g., only emergency calls would be possible and possibility to receive warning notifications); etc”; Chen et al.; 0398)

(where
“it is possible that the main state for energy saving in NR would be the New state, while the IDLE mode could be used as an intermediate state before a suitable cell is found. Entering the NR IDLE mode by the UE would be performed mainly for initial network access and fault management, e.g., upon UE power on/off; Detach; Attach reject; no recovery from Radio Link Failure or any other error scenarios under the limited service (e.g., ... and possibility to receive warning notifications”/” receive ETWS and CMAS notifications” maps to “wherein the changing of the state of the terminal comprises: identifying that the terminal receives an earthquake and tsunami warning system (ETWS) or commercial mobile alert system (CMAS) notification ...the RRC inactive state”, where “Entering the NR IDLE mode” maps to “changing the state”, “receive warning notifications”/”receive ETWS and CMAS” maps to “receives an earthquake and tsunami warning system (ETWS) or commercial mobile alert system (CMAS) notification”, “New state” maps to “RRC inactive state”, where the teaching of “ETWS”/”CMAS” in “NR IDLE mode” is considered as occurring after “Entering the NR IDLE mode” when the “UE” was in the “new state”

Chen et al. as described above does not explicitly teach:
while camping on the acceptable cell

However, Tang further teaches an acceptable cell capability which includes:
while camping on the acceptable cell
(“When the cell signal is not good, the UE in the INACTIVE state may not find a suitable cell camping, and the UE may enter any cell search state, and may select an acceptable cell camp.”; Tang; p.6, 7 para. from bottom)
(“Acceptable cell: Limited service (emergency call) is available.”; Tang; p.7, line 7)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the acceptable capability of Tang into Chen et al. By modifying the processing of Chen et al. to include the acceptable capability as taught by the processing of Tang, the benefits of improved connectivity (Chen et al.; 0078) with improved status knowledge (Tang; Abstract) are achieved.

As to claim 21:
Chen et al. discloses:
wherein the at least one processor is further configured to:
in response to determining to perform the limited service on the acceptable cell, change a state of the terminal to an RRC idle state from the RRC inactive state,
wherein the limited service comprises at least one of an emergency call, earthquake and tsunami warning system (ETWS) notification, or commercial mobile alert system (CMAS) notification.
(“With the introduction of the New state, it is possible that the main state for energy saving in NR would be the New state, while the IDLE mode could be used as an intermediate state before a suitable cell is found. Entering the NR IDLE mode by the UE would be performed mainly for initial network access and fault management, e.g., upon UE power on/off; Detach; Attach reject; no recovery from Radio Link Failure or any other error scenarios under the limited service (e.g., only emergency calls would be possible and possibility to receive warning notifications); etc”; Chen et al.; 0398)
(“Herein, the term “acceptable cell” generally refers to a cell on which an IDLE UE may camp to obtain limited service (originate emergency calls and receive ETWS and CMAS notifications). Such a cell shall fulfil the following requirements, which is the minimum set of requirements to initiate an emergency call and to receive ETWS and CMAS notification in a NR network.”; Chen et al.; 0409)
(where
“Entering the NR IDLE mode” maps to “change a state of the terminal to an RRC idle state”)

As to claim 22:
Chen et al. discloses:
wherein the at least one processor is further configured to:
in response to determining to perform the limited service on the acceptable cell, change a state of the terminal to an RRC idle state from the RRC inactive state,
wherein the limited service comprises at least one of an emergency call, earthquake and tsunami warning system (ETWS) notification, or commercial mobile alert system (CMAS) notification.
(“With the introduction of the New state, it is possible that the main state for energy saving in NR would be the New state, while the IDLE mode could be used as an intermediate state before a suitable cell is found. Entering the NR IDLE mode by the UE would be performed mainly for initial network access and fault management, e.g., upon UE power on/off; Detach; Attach reject; no recovery from Radio Link Failure or any other error scenarios under the limited service (e.g., only emergency calls would be possible and possibility to receive warning notifications); etc”; Chen et al.; 0398)
(“Herein, the term “acceptable cell” generally refers to a cell on which an IDLE UE may camp to obtain limited service (originate emergency calls and receive ETWS and CMAS notifications). Such a cell shall fulfil the following requirements, which is the minimum set of requirements to initiate an emergency 
(where
“Entering the NR IDLE mode” maps to “change a state of the terminal to an RRC idle state”)


Claim(s) 8, 9, 10, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20190319686 (cited in Non-Final Rejection dated 6/25/2020) in view of Tang, “Cell search method and terminal device”, 8/1/2019, WIPO, WO 2019144417 (cited in Non-Final Rejection dated 6/25/2020, cited references are from English language translation) and in further view of 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; User Equipment (UE) procedures in Idle mode and RRC Inactive state (Release 15)” (Presentation of Specification/Report to TSG: TS 38.304, Version 1.0.0 by Qualcomm), March 19-22, 2018, 3GPP, 3GPP TSG-RAN Meeting #79, Chennai, India, March 19 - 22, 2018, RP-180451 (cited in Final Rejection dated 12/28/2020) and Kim WO 2019194518 (cited in Final Rejection dated 12/28/2020).

As to claim 8:
Chen et al. as described above does not explicitly teach:
stopping at least one of a predetermined plurality of operations while camping on the acceptable cell in the rrc_inactive state

However, Kim further teaches an stop capability which includes:
stopping at least one of a predetermined plurality of operations while camping on the acceptable cell in the rrc_inactive state
(“The UE may stop the periodic logging, when at least one of the following conditions is met.
- If serving cell (= camping cell) quality becomes batter than a threshold, or
- If UE enters camped on normally state from any cell selection state, or
- If UE finds suitable cell, or
- If UE finds acceptable cell, or
- If UE recovers normal operation from out-of-service.
In this embodiment, the UE may not start the logging when it enters RRC_IDLE/INACTIVE state though it received the logged measurement configuration from network. The logged measurement configuration also may include information to indicate when to start/stop the logging, e.g. serving cell threshold or UE state.”; Kim; 297-303)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stop capability of Ericsson into Chen et al. By modifying the UE/base station of Chen et al. to include the stop capability as taught by the UE/base station of Kim, the benefits of improved efficiency (Kim; 170)  are achieved.

As to claim 9:
Chen et al discloses:
while camping on the acceptable cell in the RRC inactive state searching for the suitable cell;
(“while camping on the acceptable cell in the RRC inactive state searching for the suitable cell”; Chen et al.; 0423)
(“Herein, the term “service type” generally refers to the level of service that may be provided by the network to a UE in IDLE or INACTIVE mode. The action of camping on a cell is necessary to get access to some services.”; Chen et al.; 0409)

Chen et al. as described above does not explicitly teach:
if the suitable cell is  identified, camping on the suitable cell; and performing the at least one of the predetermined plurality of operations.

However, Kim further teaches an resume capability which includes:
if the suitable cell is  identified, camping on the suitable cell; and performing the at least one of the predetermined plurality of operations.
(“In "camp normally" state, a UE shall perform logging as per the logged measurement configuration. This state includes a period between cell selection criteria not being met and UE entering "any cell selection" state, i.e. lOs for E-UTRA or l2s for UTRA. In "any cell selection" or "camped on any cell" state, the 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resume capability of Ericsson into Chen et al. By modifying the UE/base station of Chen et al. to include the resume capability as taught by the UE/base station of Kim, the benefits of improved efficiency (Kim; 170)  are achieved.

As to claim 10:
Chen et al. discloses:
	wherein the predetermined plurality of operations comprise at least one of ..., ..., a service request,....
(“In step 2, Cell 1 is on frequency with highest priority but does not support UE interested service. Cell 2 is measured, ranked, verified, and reselected as serving cell after suitability check. UE launches a new application which requests a new service. According to measurement rules, highest priority frequencies are measured first. The current serving Cell 1 is on frequency with highest priority but UE requested service is not supported by current serving cell. On the other hand, the radio quality of Cell 1 does not satisfy network defined intra-frequency measurement rules as discussed, e.g., in reference to FIGS. 72 and 73. A UE 

As to claim 18:
Chen et al. as described above does not explicitly teach:
stopping at least one of a predetermined plurality of operations while camping on the acceptable cell in the rrc_inactive state

However, Kim further teaches an stop capability which includes:
stopping at least one of a predetermined plurality of operations while camping on the acceptable cell in the rrc_inactive state
(“The UE may stop the periodic logging, when at least one of the following conditions is met.
- If serving cell (= camping cell) quality becomes batter than a threshold, or

- If UE finds suitable cell, or
- If UE finds acceptable cell, or
- If UE recovers normal operation from out-of-service.
In this embodiment, the UE may not start the logging when it enters RRC_IDLE/INACTIVE state though it received the logged measurement configuration from network. The logged measurement configuration also may include information to indicate when to start/stop the logging, e.g. serving cell threshold or UE state.”; Kim; 297-303)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stop capability of Ericsson into Chen et al. By modifying the UE/base station of Chen et al. to include the stop capability as taught by the UE/base station of Kim, the benefits of improved efficiency (Kim; 170)  are achieved.

As to claim 19:
Chen et al discloses:
while camping on the acceptable cell in the RRC inactive state searching for the suitable cell;
(“while camping on the acceptable cell in the RRC inactive state searching for the suitable cell”; Chen et al.; 0423)


Chen et al. as described above does not explicitly teach:
if the suitable cell is  identified, camping on the suitable cell; and performing the at least one of the predetermined plurality of operations.

However, Kim further teaches an resume capability which includes:
if the suitable cell is  identified, camping on the suitable cell; and performing the at least one of the predetermined plurality of operations.
(“In "camp normally" state, a UE shall perform logging as per the logged measurement configuration. This state includes a period between cell selection criteria not being met and UE entering "any cell selection" state, i.e. lOs for E-UTRA or l2s for UTRA. In "any cell selection" or "camped on any cell" state, the periodic logging stops. However, it should be noted that the duration timer is kept running. When the UE reenters "camped normally" state and the duration timer has not expired, the periodic logging is restarted based on new DRX and logging resumes automatically (with a leap in time stamp).”; Kim et al.; 85)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resume 

As to claim 20:
Chen et al. discloses:
	wherein the predetermined plurality of operations comprise at least one of ..., ..., a service request,....
(“In step 2, Cell 1 is on frequency with highest priority but does not support UE interested service. Cell 2 is measured, ranked, verified, and reselected as serving cell after suitability check. UE launches a new application which requests a new service. According to measurement rules, highest priority frequencies are measured first. The current serving Cell 1 is on frequency with highest priority but UE requested service is not supported by current serving cell. On the other hand, the radio quality of Cell 1 does not satisfy network defined intra-frequency measurement rules as discussed, e.g., in reference to FIGS. 72 and 73. A UE may temporarily decrease the priority of current serving frequency/cell (Cell 1 in this example) irrespective of its original priority signaled by network, and measure other neighboring frequencies/cell. This enables UE to reselect and camp on a cell supporting its requested service even if quality of the serving cell is above a threshold and serving frequency has a higher priority than frequencies supporting the desired service. Cell 2 is best ranked based on UE's measurements. Now UE acquires Minimum SI from Cell 2 in order to check other 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lin et al. US 20150351020 – teaches an acceptable cell should meet a cell is not forbidden and signal quality of the cell meets a cell selection criterion (see para. 0109).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 
/M.K.P/Examiner, Art Unit 2464  

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464